Case 4:21-cr-00042-Y Document1 Filed 01/12/21 Pagelof8 PagelID1

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS JAN 1 2 2021
FORT WORTH DIVISION

UNITED STATES OF AMERICA

V. No. 4:21-MJ- ) A s

RICARDO PENA PARNO (01)
ORLANDO GONZALEZ (02)
COMPLAINT

I, Heather Dotson, being duly sworn, state the following is true and correct to the
best of my knowledge and belief:

Ricardo Pena Parno and Orlando Gonzalez have violated 18 U.S.C. §§ 1341 and 2,
that is Mail Fraud, and Aiding and Abetting Mail Fraud.

l. I am a Special Agent with the United States Department of Labor, Office of
Inspector General (DOL-OIG), currently assigned to the Dallas field office, with over twenty-
five years of experience, being duly appointed according to law and acting as such. I have
participated in numerous investigations involving various types of fraud including access device,
bank, wire, and identity theft related frauds. Asa result of my training and experience, I am
familiar with the tactics, methods, and techniques used by individuals who commit various types
of fraud in violation of federal law. | have conducted and participated in investigations involving
embezzlement, false statements, wire and mail fraud, identity theft, mail theft and other financial
crimes.

2 The information in this affidavit is based upon my personal knowledge and
information learned from other law enforcement agents, other investigators, witnesses, and

documents.

Criminal Complaint - Page 1
Case 4:21-cr-00042-Y Document1 Filed 01/12/21 Page 2of8 PagelD 2

3; This affidavit is submitted for the limited purpose of establishing probable cause
in support of the criminal complaint charging Ricardo Pena Parno (PARNO) and Orlando
Gonzalez (GONZALEZ) with mail fraud, and aiding abetting mail fraud, in violation of 18
U.S.C. §§ 1341 and 2. As such, it does not include each and every fact known to the
government about this investigation.

Background on Unemployment Insurance and COVID Funds

4, The Federal Government provides unemployment insurance (“UI”) for certain
persons who are unable to work. The UI system is administered for the Federal Government by
state workforce agencies. In Texas the agency responsible for oversite is the Texas Workforce
Commission (TWC). The U.S. Department of Labor (“DOL”) funds all substantive and
administrative costs for TWC.

5 A person can receive UI benefits by completing an online application, by calling
TWC, or going in person to an TWC office with the claimant’s personal identity information
(such as name and Social Security number and often-other information). The claimant can then
file for weekly benefits by certifying online that the claimant is unemployed and eligible for
benefits.

6. Unemployment insurance benefits from TWC are payable via direct deposit into
the claimant’s bank account, issued onto a U.S. Bank ReliaCard, or via a paper check. If the
claimant elects to have their benefits issued onto a U.S. Bank ReliaCard, the card is issued with
specific card numbers and in the claimant’s name. The cards are sent to the claimant via USPS
mail. Ifa claimant reports a lost or stolen card, U.S. Bank can send a replacement card overnight

via UPS. The U.S. Bank ReliaCard may be used at any retail establishment, for on-line

Criminal Complaint - Page 2
Case 4:21-cr-00042-Y Document1 Filed 01/12/21 Page3of8 PagelD 3

purchases, cash withdrawals from ATMs, and the money may be transferred to another financial

institution,

b

On March 27, 2020, the Coronavirus Aid, Relief, and Economic Security

(CARES) Act was passed by Congress and signed into law. The CARES Act included an

economic relief package in excess of $2 trillion designed to help the American people during the

public health and economic crises related to the pending coronavirus (“COVID-19”) pandemic.

The CARES Act provides for three new types of unemployment benefits:

a.

8.

The Pandemic Unemployment Assistance (“PUA”) program is a separate benefit
program designed to cover many people who do not qualify for regular
unemployment during the COVID-19 pandemic. This includes self-employed
individuals, independent contractors, and part-time workers affected by COVID-19.
The Pandemic Emergency Unemployment Compensation (*PEUC”) program is an
extension of regular unemployment benefits that offers unemployment benefits up to
thirteen (13) weeks beyond the number weeks available from regular unemployment.
The CARES Act made these PEUC benefits available to the unemployed between
March 29, 2020, and December 26, 2020.

The Federal Pandemic Unemployment Compensation (“FPUC”) program provides
an extra $600 per week on top of regular or PUA unemployment payments between
March 29, 2020, and July 25, 2020. The FPUC is available for everyone on regular
unemployment or PUA, except those on training benefits.

As discussed below, PARNO and GONZALEZ engaged in a scheme to defraud

the U.S. government out of UI benefits through false material representations or pretenses.

Criminal Complaint - Page 3
Case 4:21-cr-00042-Y Document1 Filed 01/12/21 Page4of8 PagelD 4

Unit 301 Transactions

9, On or about November 27, 2020, a mailbox was rented in the name of Luis Reyes
for the mailing address of 900 N Walnut Creek Drive. Suite 100 #301, Mansfield, Texas 76063.
No further identification was obtained by the business employees of Eagle Postal Center when
the mailbox was rented.

10. A review of the TWC database shows that the address of 900 N Walnut Creek
Drive #301, Mansfield, Texas 76063 was used as the mailing address for the filing of
unemployment insurance claims in the names of individuals identified here as T.M, C.P., K.P.,
N.T., K.S., and E.E.

Il, For example, on or about November 29, 2020, an unemployment insurance claim
was filed in the name of C.P., using the same address (900 N Walnut Creek Drive #301,
Mansfield, Texas 76063).

12. As a result of the unemployment insurance claim filed in the name of C.P., a U.S.
Bank ReliaCard was issued and mailed on or about December 3, 2020, to 900 Walnut Creek
Drive Suite 100-301, Mansfield, Texas 76063. These cards are sent by either the United States
Postal Service or UPS, which is a private commercial interstate carrier.

13. Records obtained from U.S. Bank ReliaCard and Bank of America showed a
December 20, 2020 ATM Cash Withdrawal in the amount of $1003.00 with a $3.00 surcharge at
Bank of America, Buckingham Square, Richardson, Texas. Bank of America ATM photograph
reveal an individual making with withdraw who bear a physical likeness to GONZALEZ.
Based upon my review of the photograph and my later in-person personal observation of

GONZALEZ, | believe this to be the same person.

Criminal Complaint - Page 4
Case 4:21-cr-00042-Y Document1 Filed 01/12/21 Page5of8 PagelID5

14. In December 2020, law enforcement agents made contact with N.T., who was one
of the individuals whose name was used to file an unemployment insurance claim on or about
December 2, 2020, and which used the address of 900 Walnut Creek Drive Suite 100, Apartment
301, Mansfield, Texas 76063. A debit card was issued in N.T.’s name to that same address on
or about December 8, 2020 but was intercepted by law enforcement.

15, N.T. advised she did not file an unemployment insurance claim with the TWC.
N.T. stated she had never been to Texas. N.T. did not recognize the address listed on the claim
in her name. N.T. stated she did not authorize anyone to file an unemployment insurance claim
using her identity. N.T. stated she did not give permission to anyone to file a claim using her
identity.

Suite 100 Transactions

16. On or about November 17, 2020, an unemployment insurance claim was filed in
the name of R.T. using the mailing address of 900 N Walnut Creek Drive, Suite 100, Mansfield,
Texas 76063.

17. Asaresult of the unemployment insurance claim filed in the name of R.T., a U.S.
Bank ReliaCard was issued and mailed on or about November 22, 2020 to 900 N Walnut Creek
Drive, Suite 100, Mansfield, Texas 76063.

18. Records obtained from U.S. Bank ReliaCard and Bank of America show the

following transactions related to the same card:

e An 11/30/2020, ATM Cash Withdrawal in the amount of $983.00, with a $3.00 surcharge
at Bank of America, Casa View, Dallas, Texas. Bank of America ATM photos reveal an
individual making with withdraw who bears a physical likeness to GONZALEZ. Based
upon my review of the photograph and my later in-person personal observation of
GONZALEZ, | believe this to be the same person.

e A 12/7/2020, ATM Cash Withdrawal in the amount of $1003.00, with a $3.00 surcharge
at Bank of America, Arlington/Pioneer, Arlington, Texas. Bank of America ATM photos

Criminal Complaint - Page 5
Case 4:21-cr-00042-Y Document1 Filed 01/12/21 Page6of8 PagelD 6

reveal an individual making with withdraw who bear a physical likeness to PARNO.
Based upon my review of the photograph and my later in-person personal observation of
PARNO, | believe this to be the same person.

e A 12/17/2020, ATM Cash Withdrawal in the amount of $983.00, with a $3.00 surcharge
at Bank of America, Arlington/Pioneer, Arlington, Texas. Bank of America ATM photos
reveal an individual making with withdraw who bear a physical likeness to
GONZALEZ. Based upon my review of the photograph and my later in-person personal
observation of GONZALEZ, | believe this to be the same person.

615-D E Abram Street

19. | Onor about December |, 2020, an Application for Mailbox Rental was completed
in the name of Luis Reyes (the same name used above) for the mailing address of 615-D East
Abram Street #271, Arlington, Texas 76010-1254.

20. | An Application for Delivery of Mail Through Agent, PS Form 1583, dated
December |, 2020, was completed in the name of Luis Reyes.

21. A Utah Driver License bearing the name Luis Reyes was presented as
identification. Based upon information and belief, there is no individual named Luis Reyes who
lives at that address or who has a legitimate driver’s license in that name.

22x A review of the Texas Workforce Commission (TWC) database shows that the
address of 615 E Abram Street, Apt 271, Arlington, Texas 76010 was used as the mailing
address for the filing of unemployment insurance claims for individuals identified here as Y.A.,
E.A, M.A., and J.S.

615-D E Abram Street, #242

23. Onor about December 1, 2020, an Application for Mailbox Rental was completed

in the name of Miguel Perez for the mailing address of 615-D East Abram Street #242,

Arlington, Texas 76010-1254. An Application for Delivery of Mail Through Agent, PS Form

Criminal Complaint - Page 6
Case 4:21-cr-00042-Y Document1 Filed 01/12/21 Page 7of8 PagelD 7

1583, dated December 1, 2020, was completed in the name of Miguel Perez. A Utah Driver
License bearing the name of Miguel Angel Perez was presented as identification.

24, A review of the TWC database shows that the address of 615 E Abram Street, Apt
242, Arlington, Texas 76010 was used as the mailing address for the filing of unemployment
insurance claims for individuals identified here as A.T, L.V, and J.O. Based upon information
and belief, there is no individual named Miguel Reyes who lives at that address or who has a
legitimate driver’s license in that name.

Arrest on January 11, 2021

25. On January 11, 2021, law enforcement agents observed PARNO and
GONZALEZ retrieve UPS Express envelopes in the names of M.A., Y.A., and E.A. from
ProPack, 615 East Abram Street, Apt 271, Arlington, Texas 76010.

26. PARNO and GONZALEZ were observed departing from ProPack and entering a
Chrysler Pacifica bearing Texas license plate GBR6191 before traveling westbound on Abram
and then northbound on Mesquite.

27. Arlington Police Department executed a traffic stop near the intersection of
Mesquite and Division for turning right from the wrong lane at an intersection. Arlington Police
Department determined the license plate did not return to the Chrysler Pacifica and issued a
subsequent citation.

28. The ProPack owner, E.B. confirmed that the one of the subjects had signed for the
UPS Express envelopes with the mailing address of 615 East Abram Street, Apt 271, Arlington,
Texas. E.B. obtained a signature in the name of Luis Reyes before providing the UPS Express

envelopes.

Criminal Complaint - Page 7
Case 4:21-cr-00042-Y Document1 Filed 01/12/21 Page 8of8 PagelD 8

29. Pursuant to a vehicle inventory, mail from TWC and addressed to the following

names was retrieved:

From under the front passenger seat:

e mail addressed to L.V., 615 E Abram St Apt. 242, Arlington, Texas 76010
e mail addressed to M.A., 615 E Abram St Apt 271, Arlington, Texas 76010
e mail addressed to Y.A., 615 E Abram St, Apt 271, Arlington, Texas 76010
e mail addressed to J.S., 615 E Abram, Apt 271, Arlington, Texas 76010

From the front passenger door pocket:

e 4 pieces of mail to E.A., 615 E Abram St Apt 271, Arlington, Texas 76010
e 3 pieces of mail to J.S., 615 E Abram St, Apt 271, Arlington, Texas 76010
e 3 pieces of mail to M.A., 615 E Abram St, Apt 271, Arlington, Texas 76010
© 5 pieces of mail to L.V., 615 E Abram St, Apt 242, Arlington, Texas 76010

Between the center console and front passenger seat:

e 1 UPS Express envelope to M.A., 615 E Abram St, Apt 271, Arlington, TX 76010
e 1 UPS Express envelope to Y.A., 615 E Abram St, Apt 271, Arlington, TX 76010
e 1 UPS Express envelope to E.A., 615 E Abram St, Apt 271, Arlington, TX 76010
e 1 UPS Express envelope to Y.S., 401 N. Carroll Avenue, Southlake, TX 76092

30. Based on the foregoing facts, your Affiant submits that probable cause
exists to believe that Ricardo Pena Parno and Orlando Gonzalez did knowingly, commit a

mail fraud and aiding and abetting mail fraud, in violation of Title 18, United States

Code, Section 1341 and 2.

bitte DBD

‘HEATHER DOTSON
SPECIAL AGENT, DOL OIG

this 12” day of January, 2021

  

 

JEF L. CURETON
ITED STATES MAGISTRATE JUDGE

Criminal Complaint - Page 8
